Citation Nr: 1448637	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an ulcer.

5.  Entitlement to an increased rating for a service-connected lumbar spine disability, rated as 40 percent disabling prior to December 1, 2010, and as 10 percent disabling from that date, to include whether the reduction in the disability rating from 40 to 10 percent was proper.

6.  Entitlement to an increased rating for a service-connected right knee disability, rated as 10 percent disabling prior to December 1, 2010, and as 0 percent disabling from that date, to include whether the reduction in the disability rating from 10 to 0 percent was proper.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to January 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO in Waco, Texas that in pertinent part, reduced the disability rating for a lumbar spine disability from 40 percent to 10 percent, effective December 1, 2010, reduced the disability rating for a right knee disability from 10 percent to 0 percent, effective December 1, 2010, and denied service connection for bilateral hearing loss, tinnitus, a left knee disability, and an ulcer.

The Board notes that the claim for service connection for a left knee disability was previously denied in an unappealed July 2006 rating decision.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The Board observes that the Veteran now claims that he has a left knee disability that is secondary to his service-connected right knee disability, while he previously claimed that this disability was incurred in service.  A new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Therefore, regardless of the manner in which the RO characterized this issue, the initial question before the Board is whether new and material evidence has been presented.

The Board notes that the issue of entitlement to service connection for a bilateral big toes condition was erroneously included in the statement of the case.  However, the Veteran never submitted a notice of disagreement as to this issue.  Hence, this issue is not in appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

In May 2013, the Veteran moved to Michigan, and asked that jurisdiction of his file be transferred to the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2011 VA Form 9 (substantive appeal), the Veteran requested a personal hearing before a Veterans Law Judge of the Board, at the Board's offices in Washington, DC.  A Board hearing was scheduled in December 2013.  By a letter received in December 2013, the Veteran stated that he was unable to report for this hearing, and suggested that he would like his hearing rescheduled.

By a letter to the Veteran dated in July 2014, the Board asked him to clarify his wishes regarding his hearing request.  In July 2014, he requested a Board videoconference hearing at the RO.

The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2014). This hearing must be scheduled by the RO.  The Board notes that in May 2013, the Veteran moved to Michigan, and asked that jurisdiction of his claims file be transferred to the RO in Detroit, Michigan.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



